736 So.2d 1107 (1999)
MILLER AND MILLER CONSTRUCTION COMPANY, INC.
v.
Gary Wayne MADEWELL.
No. 2970084.
Court of Civil Appeals of Alabama.
May 14, 1999.
David M. Wilson and Nicholas W. Woodfield of Janecky, Newell, Potts, Wilson, Masterson & Smith, P.C., Birmingham, for appellant.
J. Barton Warren, Huntsville, for appellee.


*1108 On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded. See Ex parte Miller & Miller Construction Co., 736 So.2d 1104 (Ala.1999). The judgment of the circuit court is reversed and the case is remanded for further proceedings consistent with the Supreme Court's opinion. The trial court is instructed to conduct a hearing to determine, using equitable principles applicable to subrogation rights, which part of Madewell's settlement is attributable to medical expenses. The trial court is further instructed to enter an order allowing Miller to be subrogated to that portion of Madewell's third-party recovery that is attributable to the future medical expenses Miller would be legally required to pay.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.